DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/8/2022.
Allowable Subject Matter
Claims 1-19, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of an asymmetry detector configured to detect an asymmetric characteristic of the vertical Hall sensor element, wherein the asymmetry detector comprises: a detector main region that vertically extends into the semiconductor substrate from the first main surface towards the second main surface and is of a first conductivity type having a first doping concentration; and at least three detector contacts disposed in the detector main region at the first main surface, wherein the at least three detector contacts are ohmic contacts of a second conductivity type having a second doping concentration that is higher than the first doping concentration, wherein the first conductivity type and the second conductivity type are the same conductivity type, a cross-talk compensation circuit comprising: a resistance ratio measurement circuit configured to determine a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of the at least three detector contacts and the second resistance is a resistance between a second pair of detector contacts of the at least three detector contacts; and signal processing circuitry configured to generate a compensated measurement signal based on the first sensor signal and the determined ratio. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 15,
The primary reason for the allowance of claim 15 is the inclusion of determining a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of an asymmetry detector and the second resistance is a resistance between a second pair of detector contacts of the asymmetry detector, wherein at least one contact of the second pair of detector contacts is different from the first pair of detector contacts; and generating a compensated measurement signal based on the first sensor signal, the second sensor signal, and the determined ratio. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858